Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-20 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2015/0045928 A1, hereinafter Perez) in view of Mehr et al. (US 2018/0341248 A1, hereinafter Mehr).
Regarding Claims 1-3 and 54-55, Perez teaches a 3D printer having an optical imaging apparatus, control element, interface for communicating printability between the two, and process/learning algorithms to adjust printing as claimed as can be seen in Figures 4-5 and per the citations in the included Written Opinion of the International Searching Authority with which the Examiner agrees.
While Perez is silent on applying learning algorithms prior to the completion of the printing, Mehr teaches throughout the disclosure, in particular in [0118], that in the 3D printing art, it is known to use learning algorithms to make real-time (i.e. before printing completion) adjustments to modify printing instructions based on printability metrics to improve results.
Therefore, it would have been obvious to use real-time learning algorithms that adjust the process per Mehr to improve results in Perez.

Regarding Claim 4, fixed or detachable are the only choices, and thus either is obvious.

Regarding Claim 5, the claimed elements are all well-known elements of 3D printing and would be obvious to include.

Regarding Claims 6-8, learning algorithms obviously suggest databases that can be learned from.

Regarding Claims 9-14, Perez calibrates for temperature readings in [0008] for example, thus using thermal cameras at least suggesting calibration targets having thermosensitivity, with capabilities as claimed.

Regarding Claim 15, Perez uses G-code per Figure 5.

Regarding Claims 16-18, a printhead is one of a finite and predictable number of places to mount a camera, and thus it would be obvious to try mounting the camera thereon (and in non-bioink printers, would thus be attached to a non-bioink printhead).

Regarding Claims 9 and 19-20, Perez uses at least one camera with a live view per the Abstract.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 and 54-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743